December 05, 2008


Mr. Roger W. Hughes
Adams & Graham, L.L.P.
P. O. Drawer 1429
Harlingen, TX 78551-1429
Mr. Alan Troy Ozuna
Denton, Navarro, Rocha & Bernal, PC
701 E Harison Ave, Suite 100
Harlingen, TX 78550

RE:   Case Number:  07-0773
      Court of Appeals Number:  13-03-00338-CV
      Trial Court Number:  2001-05-2467

Style:      AUTOZONE, INC.
      v.
      SALVADOR REYES

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Tracy Kern     |
|   |Ms. Aurora De La   |
|   |Garza              |